Citation Nr: 0738398	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
residual scarring, left knee.

3.  Entitlement to compensable ratings for residual scarring, 
right ear lobe, neck, right cheek, and bridge of nose.

4.  Entitlement to compensable ratings for residual scarring, 
left inner calf, right forearm, and right lower abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board observes that the veteran requested a Board hearing 
in his September 2003 substantive appeal as well as in 
correspondence dated May 2006.  However, by correspondence 
dated October 2007, he indicated that he no longer wanted a 
Board hearing.  Therefore, the hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704 (2007).   

It appears to the Board that the veteran may have raised an 
additional issue during his November 2003 personal hearing 
with respect to a shrapnel wound to his chin.  The Board may 
not entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  

The RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if necessary.  In any event, no other issues are 
before the Board at this time.




FINDINGS OF FACT

1.  There is no diagnosis of a chronic low back disorder in 
service; no chronic lower back pathology shown until 2001, 
many years after service; and no competent, probative 
evidence of a nexus between the veteran's current low back 
disorder and his period of active service.

2.  The veteran's left knee scar is manifested by subjective 
complaints of soreness, sensitivity, redness, and itchiness; 
objective findings include a hyper-pigmented, 2 millimeter 
(mm) global scar which does not cause limited motion with an 
area exceeding 12 sq. ins. (sq. in.).

3.  The veteran's facial scars are manifested by subjective 
complaints of occasional bumpiness and tenderness of the ear 
scar with occasional emanation of white fluid, as well as 
white discoloration of the neck scar

4.  Objective findings of the facial scars include: an 8 mm 
oval scar, keloid formation, and hyper-pigmentation on the 
right ear lobe; a linear, 4-centimeter (cm.)-long hyper-
pigmented area scar on the right cheek; a horizontal, 1-cm.-
long scar on the bridge of the nose; and several punctuate 
small areas which were hypo-pigmented and vary in size from 
0.25 cm. to 4 cm. on the  neck.  These scars are not deep or 
associated with underlying soft tissue damage.

5.  The veteran's non-facial scars are manifested by 
subjective complaints of minor indentation of the left inner 
calf scar, as well as minor discoloration of the right 
forearm scar and lower abdomen scar

6.  Objective findings of the non-facial scars include a 3 mm 
lesion on the medial surface of the left inner calf 
consistent with a hyper-pigmented macule-type lesion; a 4-
cm.-long hypo-pigmented lesion on the right forearm; and a 
curved scar measuring 7.5 cm. in length and 1 cm. in width on 
the abdomen, right lower quadrant.  These scars are not deep 
or associated with underlying soft tissue damage.


CONCLUSIONS OF LAW

1.  Low back pain was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for a rating in excess of 10 percent for 
residual scarring, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Codes (DCs) 7801, 
7805 (2007); DCs 7801, 7803, 7804, 7805 (2002).  

3.  The criteria for a compensable initial disability for 
residual scarring, right ear lobe, neck, right cheek, and 
bridge of nose, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.7, 4.21, 4.118, DCs 7800, 7803, 7804, 7805 (2002) (2007).  

4.  The criteria for a compensable initial rating for 
residual scarring, left inner calf, right forearm, and right 
lower abdomen, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.7, 4.21, 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2007); 
DCs 7800, 7803, 7804, 7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

At his November 2003 personal hearing, the veteran testified 
that his current back condition began during the Tet 
Offensive in 1968 when his boat was hit by two rocket rounds, 
lifting the vessel out of the water and injuring him.  The 
veteran complained of a back injury to his corpsman the next 
day and was given aspirin to alleviate the pain.  He 
testified that his back has hurt him intermittently ever 
since.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for low back pain. 

Specifically, service medical records reflect that the 
veteran was treated in February 1964 for low back strain, 
which he indicated had bothered him since the summer of 1963 
as a result of lifting weights.  X-rays taken at the time 
were negative, and he was diagnosed with paralumbar muscle 
spasm and instructed not to engage in heavy lifting for 3 to 
4 days.  There is no subsequent mention of back pain.  The 
service records do not contain any reference to the incident 
described by the veteran at his personal hearing.

Significantly, the report of the June 1970 extension 
examination was negative for abnormality of the spine and 
musculoskeletal system.  In his March 1972 report of medical 
history, the veteran indicated that he had no history of back 
trouble of any kind.  Similarly, the March 1974 discharge 
examination report was also negative for abnormality of the 
spine and musculoskeletal system.  

Therefore, the service medical records indicate that the low 
back pain treated in service was acute and transitory and 
resolved with treatment, and without any residual chronic 
disability.  

Next, because low back pain was noted in service, the Board 
must also consider whether service connection may be 
established based on continuity of symptomatology after 
service.  The veteran is currently diagnosed with 
degenerative joint disease of the lumbar spine with sciatica 
and spondylolisthesis.  Although he has essentially asserted 
that he has had low back problems since service, the first 
post-service evidence of treatment for a back condition is 
dated in 2001.

Significantly, at the time of private treatment, the veteran 
acknowledged that he had been suffering from chronic low back 
pain since February 2001.  Additionally, he made no assertion 
of a relationship between his low back condition and active 
duty.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Therefore, despite the veteran's subsequent allegations, the 
Board finds that the contemporaneous medical evidence fails 
to demonstrate continuous post-service low back symptoms.  38 
C.F.R. § 3.303(b).     

Finally, the Board finds that the competent, probative 
evidence of record does not establish a nexus between the 
veteran's current low back pain and his period of active 
service.  VA outpatient treatment records reflect on-going 
treatment for low back complaints but do not offer any 
evidence relevant to the issue of a medical nexus.  

The veteran was afforded a VA spine examination in July 2002.  
The examining physician acknowledged the veteran's episode of 
lower back pain in February 1964, for which he was treated 
and from which he recovered.  The examiner reflected that the 
veteran's onset of lower back pain in 2001 was not related to 
the February 1964 episode.  Rather, he opined that the 
veteran suffered from spondylolisthesis when he entered 
service and that the condition slowly deteriorated over the 
years to the point where the veteran was limited in activity.  

This opinion indicates that the veteran's current low back 
condition was not related to active duty.  Moreover, although 
the VA examiner suggested that the veteran had a pre-existing 
low back disorder, there is no evidence of a low back 
disorder at the time he entered active duty; therefore, he is 
entitled to the presumption of soundness.  Even assuming that 
the presumption of aggravation attached, a reasonable reading 
of the examiner's opinion is that the veteran's back disorder 
was not aggravated but service but rather was a slow process 
that took years to develop to its current level.  This does 
not support a findings on in-service aggravation.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

In support of his claim, the veteran submitted the opinion of 
his private orthopedic physician, J. C. Butler, M.D.  In 
correspondence dated in September 2002, Dr. Butler indicated 
that, while it was nonetheless possible that an injury 
sustained in the military "could have" caused the veteran's 
spondylolisthesis to occur, he could not say that this is 
what actually happened with any reasonable certainty.  This 
statement is vague and speculative on its face and has little 
probative value in the Board's consideration of this appeal.  

When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, because of the speculative 
nature of Dr. Butler's opinion, the Board finds that the July 
2002 VA medical opinion is more probative on the issue of 
whether the current low back disorder is related to service.  

In sum, absent evidence of chronic disorder in service, lack 
of continuous symptoms for many years thereafter, or a nexus 
between service and the current low back disorder, the Board 
finds that the preponderance of the evidence is against the 
claim and the appeal is denied.  

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

Here, the veteran filed his claims in October 2001.  During 
the course of this appeal, VA promulgated new regulations 
concerning the evaluation of skin disabilities, including 
scars, effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002) (codified at 38 C.F.R. Part 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  

The Board notes that the RO has considered both versions of 
the rating criteria, such that addressing either version in 
this decision will result in no prejudice to the veteran.

Residual Scarring, Left Knee

The veteran's left knee scar is currently rated as 10 percent 
disabling under DC 7804.  Under the pre-amended rating 
criteria, a 10 percent rating was the maximum schedular 
rating that could be assigned under DC 7803 (superficial 
scars, poorly nourished) and DC 7804 (superficial scars, 
tender and painful).  

Under the amended rating criteria, a 20 percent rating is 
assigned for: 

*	a scar on other than the head, face, 
or neck, that is deep (associated 
with underlying soft tissue damage) 
or that causes limited motion with 
area or areas exceeding 12 sq. ins. 
(77 sq. cm.) (DC 7801);
*	a scar on other than the head, face, 
or neck, that is superficial (not 
associated with soft tissue damage) 
and does not cause limited motion, 
but affects an area or areas of 144 
sq. ins. (929 sq. cm.) or greater 
(DC 7802).

Finally, under either rating criteria, a scar may also be 
evaluated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805 (2007).  

In a July 2002 VA scars examination, the veteran was 
diagnosed with multiple areas of shrapnel wound injuries with 
only minimal disfigurement.  With regard to the left knee 
scar, the examiner noted a 2 mm scar just above the left knee 
on the medial surface which was characterized as a hyper-
pigmented, hard papule-type area.  The scar was not 
characterized as deep or associated with underlying soft 
tissue damage.

At his November 2003 DRO hearing, the veteran testified that 
the left knee scar was a little sore and sensitive.  Although 
there was no burning sensation, it was red and occasionally 
itched.  He denied pain in the scar itself or limitation of 
function of the knee or leg as a result of the scar.  VA 
outpatient treatment records do not offer additional evidence 
concerning the veteran's scars.  

Based on the above, the evidence does not support a higher 
grant for additional compensation for functional loss or an 
increased rating based on evaluation of the scar under either 
version of the rating criteria.  The area does not exceed 77 
sq. cm. and there is no allegation or objective medical 
evidence of limitation of function of the knee as a result of 
the scar.  

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for a left knee scar.



Residual Scarring, Right Ear Lobe, Neck, Right Cheek,
and Bridge of Nose

The veteran's right ear lobe, neck, right cheek, and bridge 
of nose scars are each currently rated as noncompensable 
under DC 7800.  Under the pre-amended rating criteria, a 
disfiguring scar of the head, face, or neck was assigned a 
noncompensable rating if the disability was slight.  A 10 
percent evaluation was in order when the scar was: 

*	moderately disfiguring (DC 7800),
*	superficial, poorly nourished, and 
with repeated ulcerations (DC 7803), 
or
*	superficial and tender or painful on 
objective demonstration (DC 7804).

Under the amended rating criteria, disfigurement of the head, 
face, or neck is rated as 10 percent disabling if there is 
one characteristic of disfigurement.  DC 7800; see also 38 
C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  Note (1) 
to DC 7800 states that, the eight characteristics of 
disfigurement, for purposes of evaluation under this section, 
are: 

*	Scar 5 or more ins. (13 or more cm.) 
in length; 
*	Scar at least one-quarter inch (0.6 
cm.) wide at widest part; 
*	Surface contour of scar elevated or 
depressed on palpation; 
*	Scar adherent to underlying tissue; 
*	Skin hypo-or hyper-pigmented in an 
area exceeding six sq. ins. (39 sq. 
cm.); 
*	Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six sq. ins. (39 sq. 
cm.); 
*	Underlying soft tissue missing in an 
area exceeding six sq. ins. (39 sq. 
cm.); and
*	Skin indurated and inflexible in an 
area exceeding six sq. ins. (39 sq. 
cm.).  

In addition, a scar may be assigned a maximum 10 percent 
rating if it is: 

*	superficial and unstable (involving 
frequent loss of covering of skin 
over the scar)  (DC 7803), or
*	superficial and painful on 
examination (DC 7804).  

Finally, under either rating criteria, a scar may also be 
evaluated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805 (2007).  

The veteran was afforded a VA scars examination in July 2002 
in which he was diagnosed with multiple areas of shrapnel 
wound injuries with only minimal disfigurement.  The scar on 
the right ear lobe was an 8 mm oval scar with some keloid 
formation and hyper-pigmentation.  The examiner noted a 
linear, 4-cm.-long hyper-pigmented area scar on the right 
cheek.  The scar on the bridge of the veteran's nose was 
characterized as 1 cm. in length and horizontal.  

With regard to the veteran's neck, the examiner found it very 
hard to discern actual shrapnel scars, but noted several 
punctuate small areas which were hypo-pigmented and varied in 
size from 0.25 cm. to 4 cm.  These scars were not 
characterized as deep or associated with underlying soft 
tissue damage.

At his November 2003 personal hearing, the veteran testified 
that the right ear scar can get bumpy and tender at times, 
with occasional swelling.  Although he reported a white fluid 
emanating from the ear lobe, he was not sure whether it came 
from the scar or from pimples.  Furthermore, the scars were 
not 13 or more cm. in length.  With regard to his neck scar, 
the veteran reported white discoloration, but no numbness, 
irritation, or pain.  Similarly, he did not report any 
tenderness or numbness with the scars on the bridge of his 
nose or his right cheek.  

Based on the above, the evidence does not support a higher 
rating for functional loss or on evaluation of the scars 
under either version of the rating criteria.  Although hyper- 
and hypo-pigmentation as well as abnormal skin texture are 
noted, the total area of the veteran's facial scars does not 
exceed 39 sq. cm.  

In addition, there is no objective evidence showing that the 
scars are painful on examination, poorly nourished, afflicted 
by repeated ulcerations, adherent to underlying tissue, 
missing underlying soft tissue in any area, indurated and 
inflexible in any area, or involve frequent loss of skin 
covering.  

Therefore, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for right 
ear lobe, neck, right cheek, and bridge of nose scars.

Residual Scarring, Left Inner Calf, Right Forearm, 
and Right Lower Abdomen

The veteran's left inner calf, right forearm, and right lower 
abdomen scars are each currently rated under DC 7800.  Under 
the pre-amended rating criteria, a 10 percent rating was 
assigned for a scar that was:

*	superficial, poorly nourished, and 
with repeated ulcerations (DC 7803), 
or 
*	superficial and tender on painful on 
objective demonstration (DC 7804). 

Under the amended rating criteria, a 10 percent rating is 
assigned for: 

*	a scar on other than the head, face, 
or neck, that is deep (associated 
with underlying soft tissue damage) 
or that causes limited motion with 
area or areas exceeding 6 sq. ins. 
(39 sq. cm.) (DC 7801);
*	a scar on other than the head, face, 
or neck, that is superficial (not 
associated with soft tissue damage) 
and does not cause limited motion, 
but affects an area or areas of 144 
sq. ins. (929 sq. cm.) or greater 
(DC 7802);
*	a superficial and unstable 
(involving frequent loss of covering 
of skin over the scar) scar (DC 
7803); or
*	a scar that is superficial and 
painful on examination (DC 7804).

As previously noted, under either rating criteria, a scar may 
also be evaluated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2007).  

In his July 2002 VA scars examination, the veteran was 
diagnosed with multiple areas of shrapnel wound injuries with 
only minimal disfigurement.  The examiner noted that the 3 mm 
lesion on the medial surface of the veteran's left inner calf 
was consistent with a hyper-pigmented macule-type lesion.  
The scar on his right forearm was characterized as a 4-cm.-
long hypo-pigmented lesion.  A curved scar measuring 7.5 cm. 
in length and 1 cm. in width was noted on the veteran's 
abdomen, right lower quadrant.  These scars were not 
characterized as deep or associated with underlying soft 
tissue damage.  

At his November 2003 personal hearing, the veteran testified 
that the scar on his left inner calf had minor indentation 
but did not cause tenderness, irritation, burning, or 
numbness, and did not secrete fluid.  Furthermore, he 
testified that it did not affect his leg strength in any way.  
He reported that his right forearm scar was characterized 
only by minor discoloration and did not exhibit any 
indentation, tenderness, irritation, burning, numbness, or 
fluid secretion.    Similarly, with regard to his lower 
abdomen scar, the veteran reported minor discoloration with 
no tenderness.  

Based on the above, the evidence does not support a higher 
rating for functional loss or residual scarring under either 
version of the rating criteria.  There is no evidence that 
any of these non-facial scars are poorly nourished, tender, 
have repeated ulcerations, causes limitation of motion, or 
affects an area 929 sq. cm. or greater.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
compensable disability rating for scars, right ear lobe, 
neck, right cheek, and bridge of nose. 

The Board has also considered whether staged ratings are 
appropriate for the residual scarring claims but finds no 
distinct time periods where the veteran's symptoms warranted 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

With respect to all the issues, the Board has considered the 
veteran's written statements and sworn testimony.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu, 2 Vet. App. at 482.

With respect to the claim for a low back disorder, while the 
veteran has related this disorder to an injury sustained 
during an attack on his boat during the 1968 Tet Offensive, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

With respect to the claims for increased ratings, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.  

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected scars have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is therefore inherent 
in the claims that the veteran had actual knowledge of the 
rating element of his claims.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in October 2006.  Any questions as to 
the appropriate effective date to be assigned are moot as the 
claims have been denied.  

With regard to the veteran's claim for service connection for 
a low back condition, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records, 
VA outpatient treatment records, and private medical records.  
The veteran submitted additional private records and a letter 
from his private orthopedic physician, and was provided an 
opportunity to set forth his contentions during his November 
2003 DRO hearing.  

In addition, the appellant was afforded VA medical 
examinations in July 2002.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.

A rating in excess of 10 percent for residual scarring, left 
knee, is denied.    

Compensable ratings for residual scarring, right ear lobe, 
neck, right cheek, and bridge of nose, are denied

Compensable ratings for residual scarring, left inner calf, 
right forearm, and right lower abdomen, are denied



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


